Citation Nr: 0524947	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  02-00 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for low back disorder.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from July 1961 to September 
1964.  

This appeal arises from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, which denied service connection for a 
hernia and a low back disorder.  

Subsequently, the RO in a July 2004 rating decision granted 
service connection for bilateral inguinal hernias.  That 
decision has resulted in there being no case or controversy 
as to that issue.  Therefore, it is moot.  Aronson v. Brown, 
7 Vet. App. 153, 155 (1994).  

The Board of Veterans' Appeals (Board) remanded the veteran's 
claim for service connection for a low back disorder to 
ensure compliance with VCAA in July 2003 and January 2005.  
Stegall v. West, 11  Vet. App. 268 (1998).  The Board has 
reviewed the claims folder and ensured compliance with the 
terms of the remand.  


FINDINGS OF FACT

1.  The veteran has testified he was required to lift heavy 
objects as part of his duties in service.  

2.  VA medical records reveal the veteran sustained an on the 
job injury to the back in March 1975.  The injury he 
sustained resulted in an exploratory laminectomy being 
performed in October 1975.  A herniated nucleus pulposus of 
L5-S was excised.  

3.  The veteran sustained injuries in a motor vehicle 
accident in November 2001.  The veteran suffered multiple 
fractures, including a fracture of the pelvis or acetabulum.  

4.  There is no competent medical evidence which indicates 
any current low back disorder is related to any event in 
service.  




CONCLUSION OF LAW

A low back disorder was not incurred or aggravated in active 
military service and the service incurrence of a low back 
disorder may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

The veteran was notified of the provisions of the VCAA 
in January 2002.  VA has obtained the veteran's Social 
Security records, VA records and afforded the veteran a 
VA examination.  The veteran appeared and gave testimony 
before the undersigned.  In this instance where the 
evidence obtained indicates there is no reasonable 
possibility that further assistance would substantiate 
the claim, VA may refrain from providing any additional 
assistance.  38 C.F.R. § 3.159(d).  In this case, the 
evidence clearly indicates the veteran sustained a low 
back injury in 1975, some ten years after his separation 
from the service.  His current back disorder has been 
found to be unrelated to his service by competent 
medical professionals.  The veteran has been furnished 
all the intended benefits of VCAA.  See generally 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
they are manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

Factual Background and Analysis.  At service entrance in July 
1961 no abnormality of the spine was noted.  Service medical 
records do not include any references to complaints of low 
back pain or any record of treatment for any back symptoms.  
No disorder of the spine was found at service separation in 
September 1964.  

The first record of any low back disorder appears in October 
and November 1975 VA hospital records.  They reveal the 
veteran was in good health until March 1975.  After pulling 
on a heavy object at work, he suffered immediate back pain 
which went down the right leg.  In November 1975 a hemi-
laminectomy and right L5-S1 disc removal was performed after 
a herniated disc was found.  

VA examinations in December 1978 and October 1982 revealed 
the veteran was status postoperative herniated intervertebral 
disc syndrome, with right sided L5-S1 nerve involvement and 
some atrophy on the left.  

VA hospital records from November 2001 through January 2002 
indicate the veteran sustained injuries in a motor vehicle 
accident in November 2001.  He suffered multiple fractures, 
which included a pelvic versus acetabular fracture.  

The veteran appeared and gave testimony at hearing before the 
undersigned Veterans Law Judge in February 2003.  The veteran 
testified that his duties in service included handling 130 
pound shells.  (T-4).  He reported that due to his activities 
in service which included dragging the anchor chain and 
rigging, and handling stores he had constant back pain in 
service.  (T-4).  After separating from the service the 
veteran took time off and traveled around the country and 
visited relatives. (T-6,7).  He indicated he had problems 
with his back since he was a teenager.  (T-7).  When asked if 
his back bothered him in service, he said not a lot, just 
that it was weak and tired after a lot of lifting.  (T-7).  
He first saw a doctor about his back 6 or 7 years later.  He 
was doing some heavy lifting and pulled a pad across the 
floor and his left leg went out from under him.  Afterwards 
he had a terrible cramp.  He was later told it was his 
sciatic nerve that was hurting.  That all happened around 
1975.  (T-8).

In April 2004, a VA physician rendered his opinion as to he 
etiology of the veteran's current back disorder.  He stated 
it was less likely than not that the veteran' back disorder 
was a consequence of his military experiences since no back 
disorder was reported while he was in the military.  It was 
very clear from the medical record that the veteran had a 
sudden onset of back pain after heavy effort in 1975.  

The preponderance of the evidence is against the veteran's 
claim for service connection for a low back disorder.  Not 
only are there no references in the service medical records 
of any back disorder, the evidence reveals the veteran had 
not one, but two post-service injuries.  The medical evidence 
clearly attributes the veteran's herniated disc to an on the 
job injury in 1975.  The injury occurred more than ten years 
after the veteran's separation from the service.  

The Board noted the veteran's assertions that heavy lifting 
in service caused his back problems.  A lay person is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  

Service connection for a low back injury is not warranted.  


ORDER

Service connection for a low back disorder is denied.  



	                        
____________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


